


EXHIBIT 10.3

 

COBRA BONUS AGREEMENT

 

This COBRA Bonus Agreement (“Agreement”) between Thomas A. Smith (“Executive”)
and Oglethorpe Power Corporation (the “Company”) is effective as of the date
hereof. The Company has decided to provide Executive with a lump-sum bonus in
recognition of his long and valuable service with the Company. This bonus is
intended to assist him in certain circumstances in paying for health care
continuation coverage to which he or his qualified beneficiaries may become
entitled pursuant to Internal Revenue Code (the “Code”) Section 4980B (“COBRA
Coverage”), subject to all of the terms of this Agreement.

 

1.                                      Eligibility.  Executive will be eligible
to receive the payment described in Section 2 if he becomes Totally Disabled
while employed by the Company as its Chief Executive Officer and begins
receiving long term disability benefits under the Company’s group long term
disability plan generally applicable to its employees and in which he
participates (the “LTD Plan”). For purposes of this Agreement, the term “Totally
Disabled” and similar terms shall have the meaning set forth in the LTD Plan.

 

2.                                      COBRA Bonus Payment.  Within 30 days
following the date on which Executive is determined to be Totally Disabled under
the LTD Plan, the Company will pay Executive, or in the event of his death
before payment of such bonus is made, his spouse or otherwise named beneficiary,
$54,918.00 in a lump sum to help defray the cost COBRA Coverage.

 

3.                                      Miscellaneous

 

(a)                                 Governing Law. This Agreement shall be
construed under, governed by, and enforced in accordance with the laws of the
State of Georgia, without regard to its choice of law provisions. The payment
under this Agreement is intended to be exempt from Code Section 409A
(“Section 409A”), but to the extent any such payment is subject to Section 409A,
the terms of the Agreement shall be construed to comply with Section 409A.

 

(b)                                 Complete Agreement. This Agreement shall
constitute the entire agreement between the parties with respect to the subjects
addressed in this Agreement. Any subsequent alteration or modification to this
Agreement must be made in writing and signed by both parties.

 

(c)                                  Severability. Should any provision of this
Agreement be ruled void, invalid, unenforceable or contrary to public policy by
any court of competent jurisdiction, then any remaining portion of such
provision and all other provisions of this Agreement shall survive and be
applied and any invalid or unenforceable portion shall be construed or performed
to preserve as much of the original words, terms, purpose and intent as shall be
permitted by law.

 

(d)                                 Waiver of Breach. The waiver by the Company
or Executive of a breach of any provision of this Agreement by the other shall
not operate or be construed as a waiver of any subsequent breach by Executive or
the Company, respectively.

 

So agreed, effective as of this 25th day of March, 2013.

 

--------------------------------------------------------------------------------


 

EXECUTIVE:

 

COMPANY:

 

 

 

/s/ Thomas A. Smith

 

/s/ Benny W. Denham

 

 

 

Date:

April 3, 2013

 

Date:

March 25, 2013

 

 

 

 

 

Printed Name: Thomas A. Smith

 

Printed Name: Benny W. Denham

 

 

 

Address:

9385 Stoney Ridge Lane

 

Title: Chairman of the Board of Directors

 

 

 

 

 

John’s Creek, Georgia 30022

 

 

 

 

 

/s/ Marshall Millwood

 

 

 

Date:

March 25, 2013

 

 

 

 

Printed Name: Marshall Millwood

 

 

 

Title: Chairman of the Compensation Committee

 

--------------------------------------------------------------------------------
